                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW MEXICO
                                    ALBUQUERQUE DIVISION


IN RE:                                                       CASE NO. 17-11235 TA
                                                             CHAPTER 13
ROSE RITA MARES
                                                             JUDGE DAVID T. THUMA

         DEBTOR                                              NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Tiffany M. Cornejo
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed below
has been paid in full.

Name of Creditor: U.S. Bank Trust Nat'l Assoc. as Trustee of Cabana




Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid

  6-1     5432                                   $14,233.89          $14,233.89          $15,395.93

Total Amount Paid by Trustee                                                             $15,395.93



Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                     X Direct by the Debtor



Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the Chapter
13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor has paid
in full the amount required to cure the default on the claim; and 2) whether the Debtor is otherwise current
on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.



Case 17-11235-t13          Doc 84      Filed 08/26/21       Entered 08/26/21 10:14:47 Page 1 of 2
                                                                                CASE NO. 17-11235 TA


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 26th day of August, 2021.


ROSE RITA MARES, 7600 AUTUMN BREEZE SW, ALBUQUERQUE, NM 87121


ELECTRONIC SERVICE - RON HOLMES, Davis Miles McGuire Gardner, PLLC, 320 Gold SW Suite
1111, ALBUQUERQUE, NM 87102


Nationstar Mortgage, PO Box 650783, Dallas, TX 75265-0783


U.S. Bank Trust Nat'l Assoc. as Trustee of Cabana, C/O SN Servicing Corp., 323 Fifth Street, Eureka,
CA 95501


ELECTRONIC SERVICE - McCarthy & Holthus LLP, 6501 Eagle Rock NE, Suite A-3, Albuquerque,
NM 87113


ELECTRONIC SERVICE - United States Trustee


Date: August 26, 2021                                        /s/ Tiffany M. Cornejo
                                                             Tiffany M. Cornejo
                                                             Chapter 13 Trustee
                                                             625 SILVER SW, SUITE 350
                                                             ALBUQUERQUE, NM 87102




Case 17-11235-t13         Doc 84      Filed 08/26/21      Entered 08/26/21 10:14:47 Page 2 of 2
